DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment 
The following complaints were addressed:
Fig. 1 was objected to since 120 was used to indicate both a vehicle customization manager in the specification and a vehicle gateway in Fig. 1. This was corrected, with 120 on fig. 1 for vehicle gateway changed to 125 and the corresponding instance in the specification corrected as well.
The term 202 was used twice in Paragraph [0038], in reference to different objects. This was corrected. 
The vehicle customization setting manager was referred to by different numbers in paragraphs [0038] and [0039]. This was corrected. 
Claims 6,7,21, and 22 had the term “form” replaced by “from”. 
Claims 8 and 23 were rewritten to clarify whether one or all members of a list were necessary.  The 112(b) rejection is withdrawn.
Claim Objections
Claim 9 is objected to because of the following informalities:
.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 7, 9-15, 17-19, 21, 22, 24-26, and 29 - 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2014/0310788), in light of Bai (US 20170147935).
Regarding claim 1, Ricci teaches a method for customizing a vehicle for one or more users of the vehicle ("an embodiment of a method 1400 to configure the vehicle 104 based on stored settings is shown in Fig. 14." [0467]), the method comprising:
determining a user identifier associated with a user [accessing the vehicle] ([0469], "Using the information from the sensors 242, the vehicle control system 204 can identify the person..."; See also Fig. 14, step 1412);  
querying a remote server by the vehicle for first vehicle customization settings associated with the user identifier ("The vehicle control system 204 can first determine if there are settings associated with the identified person....if there are settings...the vehicle control system 204 may then read and retrieve those settings..."[0470] (Fig. 14, Step 1420); in Fig. 13, Ricci teaches saving vehicle customization data in a remote server in the cloud ([0465], "The settings may also be stored in cloud storage, in step 1332.").; and
configuring one or more systems of the vehicle in response to receipt of one or more vehicle customization settings, from the [server], the one or more vehicle customization settings being associated with the user identifier. ([0470], "These settings may be obtained to change the configuration of the vehicle 104, for example, how the position of the seats or mirrors are set..." See also Fig. 14, Step 1424).
Ricci, in the embodiment in Fig. 14, does not specifically state that the user identifier is based on linking a vehicle usage pattern associated with the user identifier.  
the user identifier determined from among a plurality of different user identifiers based at least in part on determining a correspondence between a vehicle usage pattern associated with the user identifier and a current vehicle usage pattern; (Fig. 2, “… is a set of timelines 50 illustrating how a sequence and timing of vehicle entry and start-up actions performed by a driver can be used to identify the driver.[0019]”) 
It would have been obvious for one skilled in the art at the time of the invention to combine together the passenger-identification system of Bai with the user profile system of Ricci. The motivation would be to increase the flexibility of the system while continuing to provide sufficient security.
Regarding claim 2, Ricci, as modified by Bai, teaches the method of claim 1, further comprising:
querying a cache memory of the vehicle to determine whether vehicle customization settings associated with the user identifier are stored locally at the vehicle, ("...the settings in storage system 232 may be retrieved from at least one source having the profile data if local storage does not include the settings in storage system 208.") [0465] (indicating that local storage is requested for profile.)), and
configuring one or more systems of the vehicle with one or more vehicle customization settings from the cache memory ("These settings may be obtained to change the configuration of the vehicle 104, for example, how the position of the seats or mirrors are set..." [0470] (Fig. 14, Step 1424)),  
.
Regarding claim 3, Ricci, as modified by Bai, teaches the method of claim 2, wherein the querying of the cache memory is performed prior to the querying of the remote server ("Further, the settings in storage system 232 [cloud storage] may be retrieved if local storage does not include the settings in storage system 208." [0465], indicates the local storage was checked first). 
Regarding claim 6, Ricci, as modified by Bai, teaches the method of claim 2. However, Ricci and Bai, as modified so far, fail to teach	establishing a wireless connection between the vehicle and a wireless access device;
in response to an authentication of the wireless access device by the vehicle, receiving a wireless access device identifier from the wireless access device over the wireless connection; and determining the user identifier based on an association between the user identifier and the wireless access device identifier received form the wireless access device. 
However, Ricci in Fig. 24 teaches establishing a wireless connection between the vehicle and a wireless access device (Fig. 24, S2408, S2412, S2464, and S2468); in response to an authentication of the wireless access device by the vehicle, receiving a wireless access device identifier from the wireless access device over the wireless connection (Fig. 24, S2416 and S2472); and determining the user identifier based on an association between the user identifier and the wireless access device identifier received from the wireless access device (Fig. 24, S2416 and S2472).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified, in the combination of Ricci and Bai, Ricci's method to incorporate a wireless access device for communications between the car and the user. Doing so provides convenience for user-vehicle communication.
Regarding Claim 7, Ricci, as modified by Bai, teaches the method of claim 6. Ricci, as modified by Bai so far, does not teach a plurality of users are associated with the wireless access device; detecting one or more of a current geolocation of the vehicle and a time associated with a requested user access to the vehicle; selecting a user from the plurality of users based at least in part on the current geolocation of the vehicle, the time associated with the requested user access to the vehicle, a frequency of user access to the vehicle by the user, or a combination thereof using, based on the selection of the user from the plurality of users, a user identifier associated with the selected user identifier as the user identifier for querying the cache memory.
However, in Fig. 22 and Fig.l2a, Ricci teaches that a plurality of users are associated with the wireless access device (Ricci, Fig. 22 [252], where the Profile Data resides on the smartphone/other device, also see Fig. 12A, which shows a plurality of users in the Profile Data).
In Fig. 8c and Fig. 22 Ricci further teaches detecting one or more of a current geolocation of the vehicle and a time associated with a requested user access to the vehicle (Ricci's system 
Ricci also teaches selecting a user from the plurality of users based at least in part on the current geolocation of the vehicle, the time associated with the requested user access to the vehicle, a frequency of user access to the vehicle by the user, or a combination thereof ([0534]); and using, based on the selection of the user from the plurality of users, a user identifier associated with the selected user identifier as the user identifier for querying the cache memory. (Fig. 12A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified, in the combination of Ricci and Bai, Ricci's method to select out a user based partly on location of the vehicle or the time accessed. Doing so would provide efficient user and usage based vehicle customization for safety, comfort, and driving experiences ([0005]-[0006]).
Regarding claim 9, Ricci, as modified by Bai, teaches the method of claim 1, wherein the wireless access device is one of a key fob, a mobile telephone, or a smart watch (Fig 2, [0227], lines 10-14).
Regarding claim 10, Ricci, as modified by Bai, teaches the method of claim 2, further comprising: verifying user identification data associated with a user of the vehicle; and in response to the verifying, determining the user identifier based on an association between the user identifier and the verified user identification data (Fig 24, step S2416/step S2472, [0554]).
Regarding claim 11, Ricci, as modified, teaches the method of claim 10, wherein verifying comprises: performing a biometric verification of biometric data obtained from the user, determine whether a user name and password received from the user are valid, or combination thereof to obtain the user identification data ([0551], "one or more of biometric information, gesture recognition, feature recognition, device identification, password recognition,
 Regarding claim 12, Ricci, as modified by Bai, teaches the method of claim 2, further comprising: detecting a user initiated change to one of the configured one or more systems of the vehicle ("In other situations, a period of time may elapse after the user has made a configuration."[0463]); updating a vehicle customization setting, associated with the user identifier, for the one of the configured one or more systems of the vehicle based on the detected user initiated change ("After determining that the user is finished making changes to the settings, based on the length of the period of time since the setting was established, the vehicle control system 204 can save the setting."[04631); and distributing the updated vehicle customization setting with an association to the user identifier to the cache memory, the remote server, or a combination thereof ([0464] "The vehicle control system 204 may then store the settings for the person, in step 1328.....As explained previously, the settings can be any kind of configuration of the vehicle 104 that may be associated with the user in that area 508 and the zone 512." [0465] "The settings may also be stored in cloud storage, in step 1332."). (One of ordinary skill in the art would further include this feature so that any changes in the vehicle configuration are automatically saved and distributed to local and/or remote memory, which protects against the user forgetting to save his new settings.)
Regarding claim 13, Ricci, as modified by Bai, teaches the method of claim 2, wherein one or more of storage of the vehicle customization settings associated with the user identifier at the remote server, storage of the second vehicle customization settings associated with the user identifier in the cache memory, and vehicle customization settings of the first vehicle customization settings and the second vehicle customization settings used by the vehicle to configure systems of the vehicle are configurable in response to user selections ([0463]).
Regarding claim 14, Ricci, as modified by Bai, teaches the method of claim 1. Ricci, as modified so far by Bai, does not teach wherein the configuring of the one or more systems of the vehicle is initiated by the vehicle prior to entry into the vehicle by the user associated with the user identifier.
However, in paragraph [0516], Ricci teaches wherein the configuring of the one or more systems of the vehicle is initiated by the vehicle prior to entry into the vehicle by the user associated with the user identifier (configuring a rental car for a user before the user enters the car).

Regarding claim 15, Ricci, as modified by Bai, teaches the method of claim 1. Ricci, as modified by Bai, as modified so far, does not teach determining a position of the user within the vehicle, wherein the position comprises a position associated with the user being a driver, a front seat passenger, a left back seat passenger, or a right back seat passenger: querying the remote server by the vehicle for the vehicle customization settings associated with the user identifier and the determined position of the user within the vehicle; and configuring a (first) set of the one or more systems of the vehicle in response to receipt of one or more vehicle customization settings from the remote server, the one or more vehicle customization settings being associated with the user identifier and the determined position of the user within the vehicle.
However, in paragraph [0502] and Fig. 5A Ricci teaches determining a position of the user within the vehicle, wherein the position comprises a position associated with the user being a driver, a front seat passenger, a left back seat passenger, or a right back seat passenger ("in one optional embodiment, the user profile can be accessed by any vehicle, and based on the position of a user in the vehicle, populate available settings in the vehicle. As discussed, the various settings can be different based on whether the user is the driver or a passenger, the position of the user in the vehicle, and/or other characteristics..." See also Fig. 5A, zone discrimination down to individual seat discrimination.).
Ricci also teaches querying the remote server by the vehicle for the vehicle customization settings associated with the user identifier and the determined position of the user within the vehicle (Steps 1416, 1420 in Fig. 14. Customization settings based on seat position. See [0296] for Master Profiles governing conductivity of devices based on seat position. See also Fig. 12A, where the User Profile differs according to (Area plus Zone)).
Further, Ricci teaches configuring a set of the one or more systems of the vehicle in response to receipt of one or more vehicle customization settings from the remote server, the one or more vehicle customization settings being associated with the user identifier and the determined position of the user within the vehicle (Fig. 12A showing User Profiles differing according to seat location (Area plus Zone), and Step 1424 in Fig. 14 ("Configure/react to settings")).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ricci and Bai further in light of paragraph [0502] and Fig. 12A) so that the position of the user was detected and used to further discriminate customization configurations. The motivation is because a user's preferences will most likely differ according to whether he is a driver or located elsewhere in the vehicle.
Regarding claim 17, Ricci, as modified by Bai, teaches the method of claim 15. Ricci, as modified so far by Bai, does not teach:
determining a second identifier for a second user accessing the vehicle;
determining a second position of the second user within the vehicle, wherein the position of the user and the second position of the second user are different;
querying the remote server by the vehicle for second vehicle customization settings associated with the second user identifier and the determined second position of the second user within the vehicle;
and configuring the first set of the one or more systems of the vehicle in response to receipt of the one or more vehicle customization settings from the remote server associated with the user identifier, and configuring a second set of the one or more systems of the vehicle in response to receipt of one or more second vehicle customization settings from the remote server associated with the second user identifier.
However, in Fig. 26, Ricci further teaches the mapping of multiple profiles to one vehicle depending on position. Specifically, Ricci teaches
determining a second identifier for a second user accessing the vehicle (S2608);
determining a second position of the second user within the vehicle, wherein the position of the user and the second position of the second user are different (S2612);
querying the remote server by the vehicle for second vehicle customization settings associated with the second user identifier and the determined second position of the second user within the vehicle (S2616, "remote server" in this case would be the rental car agency profile repository); and
configuring the first set of the one or more systems of the vehicle in response to receipt of the one or more vehicle customization settings from the remote server associated with the user identifier, and configuring a second set of the one or more systems of the vehicle in response to receipt of one or more second vehicle customization settings from the remote server associated with the second user identifier. (S2620, S2624; See also [0288], configuring profiles based on position.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Ricci, in the combination of Ricci and Bai,  to allow the customization of vehicle for different users sitting in different locations. The motivation is to have multiple individuals using one vehicle at the same time each with individual customization settings.
Claims 18-19, 21, 22, 24-26, and 29 are directed toward machine readable media that comprise instructions that, when executed by a processor, perform functions corresponding to method claims 1, 2, 6, 7, 10, 12, 14, and 17. Ricci teaches the claimed non-transitory machine readable storage medium having instructions stored thereon (Figs 2 and 3: vehicle system 200 (see [0225]) to carry out operations in vehicle contains memory 308, also accesses local data storage 320)),  which, when executed by a processing system of a vehicle, (“...vehicle control system 204 can be any type of computing system" [0225]) causes the processing system to perform one or more operations ("...operable to conduct the operations as described herein.” [0225]) in performing the methods of claims 1, 2, 6, 7, 10, 12, 14 and 17.   Claims 18-19, 21, 22, 24-26, and 29 are rejected for the same reasons given for the rejections of claims 1, 2, 6, 7, 10, 12, 14 and 17.
Regarding claims 30, 31, and 32, the claims are directed toward systems that are configured to perform functions corresponding to method claims 1, 2 and 6.  Ricci teaches the claimed  system for customizing a vehicle for one or more users of the vehicle (Fig.2), comprising:
a plurality of systems of the vehicle (Fig. 2 [204, 242], also Fig. 3 [204, 328-352]); a transceiver (Figure 2, [260]);
a memory to store user identifiers associated with users authorized to access the vehicle
(Figure 2 [252]);
a processing system coupled with the memory and the transceiver (Fig. 3[304], Fig. 2 for the couplings) configured to perform the methods of claims 1, 2 and 6.. They are rejected for the same reasons.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci, as modified by Bai as applied to claim 2 above, and further in view of Oracle ("Oracle* Parallel Server: Concepts & Administration", 11/14/1997).
Regarding claim 4, Ricci, as modified by Bai, teaches the method of claim 2. Ricci, as modified by Bai, does not teach wherein the querying of the cache memory is performed in parallel with the querying of the remote server.
However, Oracle teaches the parallel querying of databases (Chapters 1-2) in order for enhanced throughput (pg. 1-15) and for improved response time (pg. 1-16).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ricci's method, in the combination of Ricci and Bai, by the teachings of Oracle to have queried both the cache on board the vehicle and the remote memory in parallel when retrieving configuration data in order to enhance throughput and response time.
Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci as modified by Bai, as applied to claims 2 and 19 above, and further in view of Tiziani (US Pub: 2019/0291719, hence Tiziani).
Regarding claim 5, Ricci, as modified by Bai, teaches the method of claim 2. However, Ricci, as modified by Bai, fails to teach wherein one or more of the first vehicle customization settings of the vehicle customization settings (stored remotely) are different from one or more vehicle customization settings of the second vehicle customization settings (stored locally).
Tiziani teaches wherein one or more of the first vehicle customization settings of the vehicle customization settings (stored remotely-Tiziani's "public user settings") are different from one or more vehicle customization settings of the second vehicle customization settings (stored locally: 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Ricci and Bai, in view of Tiziani, to incorporate different user settings into different data sets depending where they are stored. The motivation for doing so would be to balance ease of access of the data against the possible security risk of exposure ([0032]).
Claim 20 is directed towards a medium claim corresponding to method claim 5. It is rejected for the same reason.
Claim 8 and claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci as modified by Bai, as applied to claims 7 and 22 above, and further in view of Basir et al. (US Pub. 2013/0041521, hence known as Basir.)
Regarding comparison of, Ricci, as modified by Bai, teaches the method of claim 7, further comprising: for each access to the vehicle, determining one or more of a geolocation of the vehicle (Location Module [Fig. 8c, 896]) a time associated with each access (Smart Calendar Module [2212]), and a user identifier associated with a user determined to be accessing the vehicle (Ricci's system contains both a Location Module [Fig. 8c, 896] and a Context Module (Fig. 22, 2216) which interacts with a User Identification Module [822](Fig. 22,[822]) to identify and pose conditions on a user accessing the vehicle); storing, for each user, data indicative of where said each user accesses the vehicle and a time when said each user accesses the vehicle (See [0431] for the type of data in the profile and [0524] for an option of the embodiment in Fig. 22).
However, Ricci, as modified by Bai, does not specifically teach [storing, for each user, data indicative of] a frequency with which each user accesses the vehicle relative to a remainder of each of the plurality of users, a time when said each user accesses the vehicle; and selecting the user from the plurality of users based on a comparison of the data with one or more of the detected current geolocation of the vehicle, the detected time associated with the requested user access to the vehicle, and the frequency with which the user accesses the vehicle relative to the remainder of the plurality of users.
On the other hand, Basir teaches (Figs 1, 2):
storing, for each user (paragraphs [0016] and [0027]), data indicative of where said each user accesses the vehicle (paragraph [0034]); a frequency with which said each user accesses the vehicle relative to a remainder of each of the plurality of users (paragraph [0041]), a time when said each user accesses the vehicle (paragraph [0039]); and
selecting the user from the plurality of users based on a comparison of the data with one or more of the detected current geolocation of the vehicle, the detected time associated with the requested user access to the vehicle, and the frequency with which the user accesses the vehicle relative to the remainder of the plurality of users (For the contents of the data set collected, see [0027]-[0041]; Basir then shows in [0042] how the set of available measurements is linked to identification of a driver and ends with  "Each automatically identified cluster is then subsequently compared with historical information to identify both existing....drivers and also identify potentially new drivers....")
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ricci's method, in the combination of Ricci and Bai, in light of Basir to measure and save a relative frequency of access for use in identifying as user. Doing so provides additional data for user identification.
Claim 23 is directed towards a medium claim corresponding to method claim 8 and is rejected for the same reason.
Claims 16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, as modified by Bai, as applied to claims 15 and 27 above, and further in view of teachings of Cuddihy (U.S. Patent 9, 510, 159) (hence Cuddihy.)
Regarding Claim 16, Ricci as modified by Bai, teaches the method of claim 15. Ricci, as modified by Bai, does not teach wherein the position of the user is determined based on: a first determined position within the vehicle of a wireless access device used by the user to access the vehicle, a second determined position from which biometric data was obtained from the user, a third determined position from which user log-in and password data was input into a user interface of the vehicle, or combination thereof.
However, Ricci in paragraph [0282] teaches wherein the position of the user is determined based on a first position within the vehicle of a wireless access device used by the user to access the vehicle ("...when the [mobile] device is detected to be inside the vehicle 104, the various sensors 236, 242 may determine that the user 216 is in an area 508 and/or zone 512."). Further, Ricci also teaches a second determined position from which biometric data was obtained from the user ([0327]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ricci's method, in the combination of Ricci and Bai,  to determine a user location base on the location of a mobile device and/or a biometric sensor. One would do so to easily determine a user location without requiring a separate "position sensor" reading.
Claim 28 is directed towards a medium claim corresponding to method claim 16. It is rejected for the same reason.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661